Citation Nr: 0736971	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1962 to March 1974, including service in Vietnam.  
He died in May 2002.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky (the RO) which, in part, denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  
The appellant filed a notice of disagreement in regards to 
the February 2003 rating decision.  She requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in an 
October 2003 statement of the case (SOC).  The appeal was 
perfected with the submission of the appellant's substantive 
appeal (VA Form 9) in November 2003.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The appellant initially requested a personal hearing on her 
substantive appeal in November 2003.  Such was scheduled to 
be conducted before a Veterans Law Judge on March 2, 2004.  
The appellant failed to appear for the hearing.  

In April 2004, the appellant sent a letter to the RO, 
indicating that she did not receive notice concerning his 
scheduled hearing until March 1, 2004, one day before it was 
scheduled to be held, and that her representative informed 
her that he did not have sufficient evidence to represent her 
at the hearing.  She requested that she be given another 
opportunity to testify.
The appellant's hearing was subsequently rescheduled for 
March 22, 2006.  On that date, the appellant's representative 
submitted a statement asking the hearing to again be 
rescheduled while the appellant obtained new evidence for her 
claim.  
This request was granted, and the hearing was rescheduled for 
December 13, 2006.  The appellant appeared for the December 
2006 hearing and testified before a DRO. 

The appellant has since requested a hearing before a Veterans 
Law Judge at the Board.  The Board finds that good cause has 
been shown to reschedule her personal hearing.  See 38 C.F.R. 
§ 20.700(d) (2007).  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the 
appellant for a Travel 
Board hearing at the RO in 
Louisville.  The appellant 
should be notified of the 
date, time and place of 
such a hearing by letter 
mailed to her current 
address of record, with a 
copy to her representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

